Citation Nr: 0324171	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  97-34 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for postoperative left shoulder dislocation (minor) 
for the period from March 13, 1996 to March 6, 1997.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for postoperative left shoulder dislocation (minor) 
for the period beginning October 1, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  That decision continued a 
noncompensable rating for post-operative left shoulder 
dislocation.    

In September 1996, the RO granted a 10 percent rating for the 
left shoulder disability.  In April 1998 a temporary total 
evaluation was assigned for the period August 29, 1997 to 
October 1, 1997 based on need for convalescence.  In a 
November 1998 rating action, the veteran's left shoulder 
disability rating was increased to 20 percent effective March 
6, 1997, and returned to 10 percent effective October 1, 
1997.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in July 1999.

In October 1999 and January 2001, the Board remanded this 
case for additional development to include an appropriate 
examination in order to evaluate the veteran's left shoulder 
disability and a clarification of that diagnosis.  Following 
this examination, the RO determined that an increased rating 
of 20 percent was warranted, effective October 1, 1997.  

In the January 2001 remand, the Board referred the issue of 
entitlement to pension benefits.  The RO has not adjudicated 
this issue and it is again referred to the RO.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

The March 2003 decision, the RO granted service-connection 
for atrophy of the left shoulder muscle, Muscle Group III, 
with deformity of the left shoulder, evaluated as 20 percent 
disabling.  The RO also granted service-connection for 
atrophy of the left triceps and biceps, Muscle groups V and 
VI, with a 10 percent evaluation.  The effective date for 
both evaluations was March 29, 2000.  The veteran has not 
appealed that rating action and the issues have not been 
certified for appeal.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  For the period from March 13, 1996 to March 5, 1997, the 
veteran's left shoulder disability was manifested by flexion 
and abduction limited to 160 degrees without functional 
impairment that would limit arm motion to shoulder level, and 
without dislocations or malunion.

3.  For the period since October 1, 1997, the veteran's left 
shoulder disability is manifested by flexion and abduction 
limited to 90 degrees, extension limited to 30 degrees 
without malunion, recurrent dislocation, or functional 
impairment that would limit arm motion to 25 degrees from 
side.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
postoperative left shoulder dislocation, for the period from 
March 13, 1996 to March 5, 1997, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5201, 5202 (2002).

2.  The criteria for a rating greater than 20 percent for a 
left shoulder disorder, on or after October 1, 1997, have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5201, 5202.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VA 
promulgated regulations to implement the provisions of the 
law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.

The Board in its January 2001 remand provided notice to the 
veteran of VA's duty to assist in substantiating his claims 
for an increased rating for a left shoulder disability.  
Additionally, in a letter dated in May 2001, the RO provided 
notice to the veteran of what evidence the veteran was 
responsible for obtaining and what evidence VA would 
undertake to obtain with respect to his claims for 
entitlement to an increased disability rating for his left 
shoulder condition.  As such, the Board finds that the 
veteran has been properly notified of the evidence needed to 
substantiate his claims, in addition to what evidence he is 
responsible for obtaining.  Charles v. Principi, 16 Vet. App. 
370 (2002);  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The veteran has been provided a recent VA examination to 
assess his current level of disability with respect to his 
service-connected left shoulder disabilities   Further, the 
Board in its January 2001 remand requested that the examiner 
who performed the March 2000 VA examination offer an opinion 
regarding whether the veteran had any impairment of the 
humerus or any functional impairment as a result of his left 
shoulder disability.  That development was completed in 
January 2003.  Neither the veteran nor his representative has 
suggested that there are missing VA or private medical 
records that need to be obtained, and the Board is not aware 
of any such records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further assistance that 
would yield a reasonable probability of substantiating his 
claims.

Factual Background

The veteran's left shoulder symptoms date back to in-service 
injuries in 1971 and 1972 in which he dislocated his 
shoulder.  In December 1972, the veteran underwent a Putti-
Platt procedure for his left shoulder dislocation.   

In August 1996, the veteran underwent a VA joints 
examination.  He complained that since service he had 
experienced some limitation of motion with persistent pain 
and weakness in the left shoulder.  He reported about 3 to 4 
instances in 20 years when he felt as though the shoulder was 
about to "pop out" but that he had never had an actual 
dislocation.  

On physical examination, the veteran had left shoulder 
internal rotation limited to 65 degrees.  Left shoulder 
external rotation was 75 degrees limited by discomfort in the 
genoid area.  Both shoulders extended or abducted to 160 
degrees with some crepitation on range of motion of the left 
shoulder.  The diagnosis was traumatic arthritis involving 
the left shoulder post surgery.  An x-ray of the left 
shoulder revealed an osteochondromatous body in the anterior 
joint space that confirmed the arthritis diagnosis.  

In March 1997, the veteran underwent VA fee-based physical 
therapy for his left shoulder condition.  He reported his 
work in computer and financial management.  He reported a 
March 5, 1997 skiing accident in which he reinjured his left 
shoulder. 

On physical examination, the veteran's active range of motion 
of the left shoulder was 110 degrees of flexion, 60 degrees 
of abduction, and 20 degrees of external rotation.  Passive 
range of motion of the left shoulder was 140 degrees of 
flexion, 75 degrees of abduction, and 25 degrees of external 
rotation.  The veteran's neurologic findings were grossly 
intact, however, strength in the left shoulder was reported 
to be 4/5 on flexion, 3/5 on abduction, 3/5 on external 
rotation, and 4/5 on internal rotation.  The physical 
therapist's assessment was left shoulder reduction in range 
of motion and strength with abnormal joint play in the left 
shoulder.  

In April 1997, the veteran underwent magnetic resonance 
imaging (MRI) of the left shoulder.  The impression was a 
probable small defect in the supraspinatus tendon with loss 
of the fat plane and high riding left shoulder.  There was no 
evidence of bony contusion or fluid collection.  There was 
evidence of biceps tendonitis and post-surgical fibrous 
tissues with cartilaginous changes.  

In May 1997, the veteran was treated at a VA orthopedic 
clinic   for increasing difficulty in the left shoulder in 
the past 5 years.  On physical examination, the examiner 
noted that "active abduction is just a jog."  Active 
forward flexion was 30 degrees with a large amount of 
scapulothroacic component.  The veteran could not maintain 
the abducted or forward flexed position against gravity.  

In an August 1997 orthopedic clinical note, the veteran's 
active range of motion was 60 degrees of abduction, 80 
degrees of flexion, full range of external rotation, and 70 
degrees of internal rotation.  Passive range of motion was 
180 degrees of abduction and 150 degrees of flexion.  Motor 
strength was 4/5 with external rotation.  Light touch was 
intact.  Later that month, the veteran underwent left rotator 
cuff tear and impingement arthroscopy, acromioplasty, and 
rotator cuff repair.  Objective findings included a medium-
size rotator cuff tear, mild fraying of the anterior labrum, 
and mild degenerative arthrosis of the glenohumeral joint.  
Post-operatively, the veteran remained distally 
neurovascularly intact in his upper left extremity with good 
pulses.  

In October 1998, the veteran was examined for VA purposes.  
He reported that beginning in 1985, his work in manual labor 
had caused increasing left shoulder pain and decreased left 
arm strength.  In 1995 or 1996, he had sought VA benefits to 
address the pain and strength issues with respect to his 
service-connected left shoulder disability.  In March 1997, 
he had torn his left rotator cuff in a skiing incident.  He 
had surgery in August 1997 and reported that his shoulder was 
"better than it was following the ski injury but not as good 
as it was prior to the ski injury."

On physical examination, the examiner noted a very slight 
global disuse atrophy of the left shoulder girdle and upper 
extremity as compared to the right.  The examiner opined that 
the atrophy could be misleading because the veteran is right-
handed.  Some tenderness was noted over the anterior corner 
of the acromion process with some slight subacromial 
crepitation on the active-passive joint range of motion.  
Passive range of motion at the left shoulder was a full 90 
degrees of abduction and full forward flexion with the 
scapula fixed.  There was 40 degrees of external and internal 
rotation.  Active range of motion at the left shoulder was 90 
degrees of abduction and flexion to 90 degrees with 
complaints of pain.  All motor groups appeared to be active 
and intact neurovascularly.  There was some mild restriction 
of the normally anticipated anterior posterior glenohumeral 
translation.  The examiner referred to x-rays dated October 
1996 that revealed some osteocartilaginous loose bodies at 
the anterior inferior aspect of the left shoulder joint.  The 
glenohumeral joint space appeared to be well preserved.  
There was no x-ray evidence of any significant arthritic 
change.  

The diagnosis was status post traumatic anterior left 
shoulder dislocation, status post immediate, open, anterior 
left shoulder repair, status post left shoulder arthroscopic 
exam and rotator cuff repair, and post-traumatic arthritis, 
left glenohumeral joint.  The examiner concluded that the 
veteran's subjective complaints of pain and dysfunction were 
genuine and were the sequelae of the slow, progressive, 
traumatic arthritis he had developed in his left glenohumeral 
joint as a consequence of his initial service-connected 
traumatic shoulder dislocation and subsequent repair.  The 
examiner opined that the veteran's current level of function 
could improve with continued use of the arm in the short-
term, but his pain and loss of function will increase 
gradually and progressively as a result of his initial 
injury.  The examiner reported that there is no form of 
active medical treatment that will stop this from happening.  

In July 1999, the veteran testified at a personal hearing.  
He stated that he did not seek VA treatment until 1996 when 
he could no longer carry things or maintain a job.  In 
February 1997, the veteran tore his left rotator cuff in a 
skiing accident.  In August 1997, the veteran had surgery to 
repair the shoulder and some fee-based physical therapy, 
postoperatively.  

The veteran testified to constant aching pain in the left 
shoulder subsequent to the repair of the rotator cuff.  He 
stated that his left shoulder condition was worse after the 
rotator cuff repair than it was in 1996.  He sought VA care 
for severe left shoulder pain in December 1997 and was told 
there was no dislocation.  The veteran stated that he could 
not push his left arm beyond the shoulder line and he cannot 
lift his left hand over his head.  He argued that VA 
examiners have never addressed his complaints that his left 
shoulder frequently dislocated.  He testified that he has 
constant, dull, subdued left shoulder to elbow pain with 
prolonged use and a popping out sensation of the left 
shoulder on a monthly basis.  The veteran testified that his 
left shoulder condition has not changed much since the 
October 1998 VA examination.  

In March 2000, the veteran underwent a VA orthopedic 
examination.  The veteran reported that in 1991 or 1992 he 
sought VA treatment for his left shoulder because of limited 
motion.  In 1997, he injured his left shoulder in a skiing 
accident.  The diagnosis was torn rotator cuff that required 
surgery.  

On examination, there was definite atrophy of the left 
shoulder muscles of about 50 percent.  Atrophy of the biceps 
and triceps muscles was noted.  Incisional scars were noted 
to be well healed and non-tender from the previous surgeries.  
Palpation of the left shoulder did not elicit any severe 
tenderness.  There were mild tender spots over the left 
rotator cuff region anteriorly and posteriorly.  There was 
full passive range of motion of the left shoulder.  However, 
on active range of motion, flexion was limited to 90 degrees 
and extension was limited to 30 degrees.  Internal rotation 
was limited to 70 degrees and external rotation was limited 
to 30 degrees.  While the veteran is right-hand dominant, he 
claimed that his left shoulder disability impairs his ability 
to perform many things.  

The examiner concluded that the veteran's recurrent 
dislocations of the left shoulder and subsequent injuries 
since then made it unclear whether he re-ruptured the joint 
capsule or only had rotator cuff injuries.  The examiner 
opined that the veteran's considerable degree of shoulder 
muscle atrophy caused his present disabilities.    The 
examiner reported that it was as least as likely as not that 
the pain and weakness from repeated use could significantly 
limit functional ability of the affected area of the left 
shoulder.  Weakened movements, excessive fatigability, and 
dyscoordination could be the results of the painful and weak 
shoulder, resulting in a 50 percent diminishment of 
excursion, strength, coordination, or endurance.  

In response to a January 2001 Board remand, the VA examiner 
who conducted the March 2000 VA examination reviewed the 
veteran's claims file, and noted no history of fracture of 
the humeral head.  He was unaware of any fibrous union or 
nonunion.  He was also not aware of any reason for the 
veteran to have any loss of head of the humerus at the 
present time.  The examiner was unaware of any previous 
functional impairment that limited the veteran's arm motion 
to 25 percent.    

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
38 C.F.R. § 4.21 (2002).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2002), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2002).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown,
9 Vet. App. 518, 519 (1996), citing Gilbert at 54.


Analysis

Limitation of motion of the minor arm at the shoulder level 
is evaluated as 20 percent disabling; limitation of motion of 
the arm midway between side and shoulder level is evaluated 
as 20 percent disabling; limitation of motion to 25 degrees 
from the side is evaluated as 30 percent disabling.    

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.

March 13, 1996 to March 5, 1997

The evidence for this period shows that the veteran had no 
dislocations, no evidence of malunion, and could raise his 
arm well beyond shoulder level.  On VA examination in August 
1996, the veteran had 160 degrees of flexion and abduction in 
the bilateral shoulders without evidence of recurrent 
dislocation.  While the veteran did report a sensation as if 
he was about to experience a dislocation, the examination 
report and his hearing testimony are to the effect that he 
was not actually experiencing dislocations.  

He has disputed the validity of the August 1996 examination; 
he has provided no other medical evidence that his shoulder 
disability met the criteria for an evaluation in excess of 10 
percent.  In this regard, his testimony and the complaints 
documented on the examination do not show that his disability 
met the criteria for a higher evaluation.  

The veteran was noted to have crepitus on motion, but was not 
reported to have by weakened movement, excess fatigability, 
or incoordination that would equate to limitation of motion 
to the shoulder level.  The examiner noted the veteran's 
complaints of weakness in the history section of the 
examination report, but did not note such findings on the 
actual examination.  There is therefore no evidence of 
functional impairment equating to limitation of motion to the 
shoulder level.  Thus an evaluation in excess of 10 percent 
is not warranted for this period.  

After October 1, 1997

For the period since March 6, 1997, the medical evidence 
demonstrates that the veteran complained of pain and 
decreased muscle strength and limitation of motion at the 
shoulder level on VA examination in October 1998.  
Specifically, the veteran's flexion was limited to 90 degrees 
by pain and his abduction was limited to 90 degrees by pain.  
The findings in the veteran's most recent VA examination 
report dated in March 2000 were virtually identical to the 
October 1998 findings.  In March 2000, the examiner noted 
flexion limited to 90 degrees and abduction limited to 90 
degrees.  The examiner further clarified his March 2000 
assessment in a January 2003 opinion in which he stated that 
he was unaware of any past functional left arm impairment 
such as would limit arm motion to 25 degrees.  The Board 
finds that since March 6, 1997, the veteran's range of motion 
more closely approximates the criteria for a 20 percent 
rating under Diagnostic Code 5201.  See 38 C.F.R. § 4.7.

Consideration has also been given to the question of whether 
an even higher rating would be assignable; however, there is 
no evidence of limitation of motion to 25 degrees from the 
side so as to warrant a 30 percent rating under Diagnostic 
Code 5201.  In this case, the March 2000 VA examiner opined 
that it was at least as likely as not that the pain and 
weakness from repeated use could "significantly limit 
functional ability" of the left shoulder.  Weakened 
movements, excessive fatigability, and dyscoordination could 
be the results of this painful and weak shoulder resulting in 
a 50 percent diminishment of excursion, strength, 
coordination, or endurance.  However, given that the veteran 
could abduct to 90 degrees, a 50 percent reduction in motion 
would only limit his motion to 45 degrees.  The veteran does 
not meet the criteria for 30 percent evaluation under DC 
5201.  Deluca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45.

In January 2003, the VA examiner who conducted the March 2000 
VA examination stated that he was not aware of any history of 
fracture of the humeral head, or any fibrous or non-union.  
Also, there are no medical findings of malunion, nonunion, 
fibrous union, dislocation, or flail shoulder and the recent 
examination rules these out.  Thus an evaluation in excess of 
20 percent is not warranted under Diagnostic Code 5202.

The Board also notes that there are no medical findings of 
ankylosis; hence, Diagnostic Code 5200 is not applicable in 
the current appeal.



Extraschedular

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required." Ibid.  Moreover, the Court 
has not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own.  Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996).  The question of an 
extra-schedular rating is a component of the appellant's 
claim for an increased rating, Floyd, 9 Vet. App. at 96

In the instant case the RO considered the applicability of § 
3.321 in the February 1997 statement of the case.  
Accordingly consideration of this question by the Board does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The record shows that he was hospitalized briefly on one 
occasion for surgery.  The single hospitalization during the 
more than seven-year appeal period does not reflect that his 
disability has required frequent hospitalizations.  As note 
in the Introduction, the veteran was reportedly unemployed 
during VA outpatient treatment in February 2000.  However, 
the veteran has not attributed his unemployment to the 
shoulder disability.  There is no other evidence that his 
shoulder disability causes marked interference with 
employment.  Therefore, referral for consideration of an 
extraschedular rating is not warranted.


ORDER

Entitlement to a rating greater than 10 percent for 
postoperative left shoulder dislocation (minor) during the 
period from March 13, 1996 to March 5, 1997 is denied.  

Entitlement to an rating greater than 20 percent for 
postoperative left shoulder dislocation (minor) on or after 
October 1, 1997 is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

